A judgment for $25,000.00, in a suit brought by the husband for alienation of his wife's affections, seems grossly excessive, when we have repeatedly cut down judgments here for loss of limb, and even of life itself, that have been much lower in amount. The fact that the case was tried before an able and long experienced trial judge, who refused to disturb the verdict, evidently because the evidence showed defendant's criminal conversation with the unfaithful wife in her husband's own bed; an offense for which many men have been shot; instead of sued, is persuasive, so I concur. *Page 648